 In the Matter of CEDARTOWN YARN MILLS, INC.andTEXTILE WORKERSUNION OF AMERICA, C. I. O.Case No. 10-C-1868.-Decided March 5,1948Mr. Charles M. Paschal, Jr.,for the Board.Messrs. James A. BranchandFrank M. Swift,of Atlanta, Ga., andMessrs. L. V. AndrewsandT. S. Ritchey,of Cedartown, Ga., for therespondent.Mr. H. L. Honea,of Esom Hill, Ga., andMr. Bill Gupton,of Cedar-town, Ga., for the Union.DECISIONANDORDEROn April 8, 1947, Trial Examiner James A. Hemingway issued hisIntermediate Report in the above-entitled proceeding, finding that therespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-Inediate Report attached hereto.'The Trial Examiner also foundthat the respondent had not unlawfully discharged Jessie Forrister,Early Rogers, Jessie Mullinax, and W. L. Hesler, as alleged in thecomplaint, and recommended dismissal of the complaint as to them.2Thereafter, the respondent filed exceptions to the Intermediate Re-port and a supporting brief.Neither the Board's attorney nor theUnion filed any exceptions. In view of our decision, as hereinafterset forth, we hereby deny the respondent's request for oral argument.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The1 Those provisions of Section 8 (1) and 8 (3) of the National Labor Relations Act whichthe Trial Examiner found were violated, are continued in Section 8 (a) (1) and 8 (a) (3)of the Act, as amended by the Labor Management Relations Act, 1947.2Pursuant to the provisions of Section 3 (b) of the Act, as amended, the National LaborRelations Board has delegated its powers in connection with this proceeding to a three-manpanel consisting of the undersigned Boaid Members [Houston, Reynolds, and Gray].Inasmuch as no exceptions have been filed regarding the Trial Examiner's recommenda-tions of dismissal, and in view of the record, we adopt those portions of the IntermediateReport dealing with the cases of Forrister, Rogers, Mullinax, and Hester, and shalldismissthe allegations of the complaint with respect to them.76 N. L. R. B., No. 90.571 572DECISIONSOF NATIONAL LABORRELATIONS BOARDrulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and finds merit in the respondent's exceptions.The Trial Examiner found that the respondent discharged JimGreen, William Goddard, L. C. Philpot, and Doyle Powell because oftheir union membership.3We do not agree.After the end of the war in August 1945, the respondent instituted,as the Trial Examiner found, a program to improve efficiency in itsplant.As part of this program, the respondent discharged not only"excess and less experienced help," as the Trial Examiner found, butalso employees found by it to be deficient.The program of eliminatingemployees, both surplus and for cause, continued at least through Feb-ruary and March 1946, when five of the six alleged discriminatorydischarges took place.During February and March 1946, the respondent discharged anumber of non-union as well as union employees.Union activitiesin the plant began in the latter part of January 1946.During Feb-ruary and March 1946, the Union enrolled about 60 percent of theapproximately 375 production workers.From February 3 to March16, 1946, the respondent discharged 9 employees, not including thoselisted in the complaint.Of the 9, only 2 had signed union cards.Ofthe 10 listed in the complaint, the Trial Examiner found, as the re-spondent contended, that 2 had voluntarily quit, and that 2 othershad not been unlawfully separated from employment.Also, thecomplaint makes no allegation with respect to 2 discharged employees,Venice Hatfield and Bill Carter, although the record indicates that therespondent had knowledge of their union activities.4 So far asappears, they were lawfully discharged.We consider the four discharges in the light of this background.There is testimony in the record, credited in part by the TrialExaminer, that Green, Goddard, Philpot, and Powell had each engagedin misconduct such as might well have justified their discharge.Whilewe make no finding that such misconduct caused the discharges, weare not convinced by this record, including the testimony as to mis-a In addition,the Trial Examiner found that the respondent discharged Philpot's wifeand daughter in conformity with an established company rule requiring discharge of allemployee members of a family living in a company house when the head of that family isdischarged.The Trial Examiner concluded that the respondent's conduct in dischargingthe wife and daughter was unlawful because their discharge was "a direct consequence"of the discrimination against Philpot. In its brief, the respondent challenges the validityof this conclusion in view of the Trial Examiner's finding that the wife and daughter werenot discharged because of their own union activities.We need not and do not pass on thisquestion inasmuch as we are of the opinion,as hereinafter set forth,that Philpot's dischargewas not unlawful.* At the time of the hearing,Hatfield was back at work in the plant under circumstancesnot disclosed in the record. CEDARTOWN YARN MILLS, INC.573,conduct on the part of the four dismissed employees, that the respond-ent was motivated by anti-union considerations in discharging them;In concluding that the respondent was so motivated, the TrialExaminer relied on testimony, which he viewed in part as uncontra-dicted, that Overseer Smith had made statements to Goddard and hisfather, who was also employed in the plant, in substance, threateningloss of their jobs unless they stopped "messing with the Union" andascribing Goddard's discharge to such conduct on his part.However,we view the testimony of Smith, who had himself been discharged bythe respondent before the hearing, as tantamount to a denial that hehad made any of such statements. In view of the Trial Examiner'sfailure to consider Smith's denial, we are unable to adopt his credibil-ity finding.The Trial Examiner made no finding that Smith or anyother management representative made any other unlawful statementor engaged in any other conduct violative of the Act, apart from thedischarges herein involved 5Furthermore, except for Goddard, none of the employees whomthe TrialExaminerfound to have been discriminatorily discharged,engaged inany outstanding union activity. Goddard was a unioncommitteeman, but there is no showing that such activitycame to therespondent's notice.Besides, there is little or no evidence that therespondent had knowledge of the union membership of any of thesefour employees.Based on the foregoing, we find that the record does not establishby a preponderance of the evidence that the respondent dischargedGreen, Goddard, Philpot, or Powell because of their union member-ship or activity.In view of our finding that Philpot's discharge wasnot unlawful, we further find that the respondent did not violate theAct by discharging Philpot's wife and daughter but that they weredismissedin accordance with alegitimatecompany rule.Inasmuchas wehave not credited the testimony as to Smith's unlawful state-ments, more fully set-forth in the Intermediate Report and referredto above, we hereby reverse the TrialExaminer'sfinding that the,6The Trial Examiner did find that Overseer Wall had reference to Powell's union activitywhen Wall recommended to his superiors Powell'sdischarge for lack of"loyalty."Atthe hearing Wall was not asked directly to explain what he meant by "loyalty,"but hetestified that he made the remark under the following circumstances:after a large amountof improperly wound yarn was discovered,he made an investigation and found that itresulted from Powell's failure to adjust the machinery as instructed;Wall reported hisfindings to his superiors and recommended Powell's discharge;and when they asked whyhe thought that the best course of action,he-replied,"because loyalty meant somethingtome."The respondent contends that Wall thereby merely referred to Powell's failureto carry out Wall's instructions with respect to changing the gears of the machinery.Under these circumstances,we cannot say that Wall had reference to Powell'sunionactivity in accusing him of lacking"loyalty.", 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespondent interferedwith,restrained,or coerced the employeeswithin themeaning of Section 8(1) of the Act.Accordinglywe shall dismissthe complaintin its entirety.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,as amended,the National Labor Relations Board hereby orders thatthe complaint herein against Cedartown YarnMills,Inc., Cedartown,Georgia, be,and it hereby is, dismissed.INTERMEDIATE REPORTMr. Charles M. Paschal, Jr.,for the Board.Messrs. James A. BranchandFrank M. Swift,of Atlanta, Ga., and Messrs.L. V. Andrewsand T.S. Ritchey,of Cedartown, Ga., for the Respondent.Mr. H. L. Honea,of Esom Hill, Ga., andMr. Bill Gupton,of Cedartown, Ga.,for the Union.STATEMENT OF THE CASEUpon an amended charge duly filed on November 14, 1946, by Textile WorkersUnion of America, CIO, herein called the Union, the National Labor RelationsBoard, herein called the Board, by the Acting Regional Director for the TenthRegion (Atlanta, Georgia), issued its complaint dated November 19, 1946, againstCedartown Yarn Mills, Inc., Cedartown, Georgia, herein called the Respondent,alleging that the Respondent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning of Section 8 (1) and (3) andSection 2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.Copies of the complaint, together with notice of hearing thereon,were duly served upon the Respondent and the Union.With respect to the unfair labor practices, the complaint alleged in substancethat the Respondent, from on or about February 1, 1946, to the date of the com-plaint, had disparaged and expressed disapproval of the Union, had interrogatedits employees concerning their Union affiliation, had urged, persuaded, threatenedand warned its employees to refrain from assisting, becoming members of, orremaining members of, the Union ; and that the Respondent had discharged10 named employees' between February 5, 1946, and October 21, 1946, and aftertheir respective discharges had failed and refused t6 reinstate them, for thereason that they had joined and assisted the Union and engaged in concertedactivitieswith other employees for the purposes of collective bargaining andother mutual aid or protection.The Respondent's answer, dated November 22,1946, in substance denied the commission of all unfair labor practices!1 Jessie Forrister, February 5, 1946; Jim Green, February 6, 1946; Early Rogers, Feb-ruary 6, 1946 ; Jessie Mullinax, February 21, 1946; William Goddard, February 26, 1946;L. C. [Calvin] Philpot, March 4, 1946; Genora [Senora] Philpot, March 4, 1946; MaxinePhilpot,March 4, 1946; W. L. [William] Heller, March 12, 1946; Doyle Powell, October21, 19462 The answer admitted that "certain of the individuals named" in the complaint hadbeen discharged but averred that certain others had voluntarily quit.At the openingof the hearing Board's counsel moved to have this portion of the answer made morespecific.The motion was granted and the Respondent Identified Jessie Forrister, JessieMullinax, and W. L. Hesler as those who quit, and the remaining seven as those who weredischarged. CEDARTOWNYARNMILLS, INC.575Pursuant to notice, a hearing was held at Cedartown, Georgia, on December10 to 13 inclusive and December 16 and 17, 1946, before the undersigned TrialExaminer duly designated by the Chief Trial Examiner.The Board was repre-sented by counsel, the Respondent was represented by counsel and by its superin-tendent and assistant superintendent, and the Union was represented by an In-ternational Representative and a Subregional Director.Full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evidence bearingon the issues was afforded all parties 3At the conclusion of the testimonyBoard's counsel argued orally before the undersigned. The Respondent's counselstated that rather than argue orally he would file a brief. At the close of thehearing Board's counsel moved to amend the pleadings to conform to the proof.The motion was granted. The Respondent alone availed itself of the opportunityto file a brief with the undersigned.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is a Georgia corporation having its principal office and placeof business at Cedartown, Georgia, where it is engaged in the manufacture, sale,and distribution of cotton yarn and related products. During the year precedingthe hearing the Respondent purchased materials, including cotton, of a valuein excess of $500,000.More than 66 percent of the materials so purchased waspurchased by the Respondent and brought to its Cedartown plant from pointsoutside the State of Georgia.During the same period of time the Respondentmanufactured, sold, and distributed cotton yarn of a value in excess of $1,000,000.More than 90 percent of such products sold by the Respondent was deliveredto points outside the State of Georgia. The Respondent concedes, and the under-signed finds, that it is engaged in commerce within the meaning of the Act.II.THE ORGANIZATION INVOLVEDTextile Workers Union of America, affiliated with the Congress of IndustrialOrganizations, is a labor organization admitting to membership employees ofthe Respondent.III. THE ALLEGED UNFAIR LABOR PRACTICESA. Interference, restraint, and coercion; the discriminatory discharges1.Background ; the union organizing campaignDuring the war the Respondent was obliged to employ a great many inex-perienced employees with the result that more employees than normally wererequired.Following the termination of hostilities in August 1945, the Respond-ent began a program to return to normal, efficient operation. L. V. Andrews,superintendent of the Mill, discharged two of the overseers and promoted T. S.Ritchey from his job as overseer in the twisting room to the position of assistantsuperintendent in September 1945.During the last quarter of 1945, the Respond-ent reduced its force by discharging excess and less experienced help.Between8A motion for separation and exclusion of witnesses made by Respondent's counsel wasgranted. 576DECISIONS' OF: NATIONAL LABOR RELATIONS BOARDAugust and the end of 1945, 85 employees quit and 44 were discharged.' By theend of January 1946, most of the "spare hands" had gone. The Respondentretained a few extra spinners to fill in when regular employees were-absent.In January 1946, the Union began its organizing campaign at the Respondent'smill.It passed out literature at the gate and gave application cards to certainemployees to procure signatures.Superintendent Andrews was aware of thiscampaign, procured copies of all of the literature distributed,' notified his supe-rior, the mill agent, of the campaign, and, within a month from the start of thecampaign, instructed his overseers not to talk about the Union with the employeesnor take any action against it, but to run the job and get the work donee Thelower levels of supervisors were not given these instructions and apparently werenot regarded as having sufficient authority to represent management'When the machines were operating right and required no immediate atten-tion it was customary for the employees to sit or stand around near their jobsand talk. It was also customary for employees who were on the way to thewash room, drinking fountain, or canteen to stop on the way to -chat for aminute or two with an employee working along the way, and they were neitherdisciplined nor prevented from doing so by the overseers if the employees didnot stop to visit too long.After the Union's organizational drive began, Ritcheygave the overseers instructions to keep the employees from congregating andtalking so much.84111 the early part of 1946 the Respondent had about 375 production employees."Assistant Superintendent Ritchey would stand near the front gate when union leafletswould be handed out.Ritchey found a union circular hung up on a post in the spinningroom.He removed it and made inquiries as to who had done it.When employee BillCarter at first admitted putting it up, Ritchey told Carter he was going to dischargehim for doing so.Then Carter denied he had put it up and Ritchey accepted his denialand did not discharge him at that time. Two or three weeks later Ritchey dischargedCarter for allegedly coming to work drunk.The Respondent had, before the union cam-paign, refused permission to certain persons to put up posters. It does not appear thatanyone had previously attempted to put up posters without permission or that anyonehad ever been discharged for doing so.There was no evidence that employees had beennotified that discharge or other penalty would be the result of posting circulars. In viewof the evidence that employees were usually not discharged without warnings Ritchey'sthreat to discharge Carter for posting a union circular appears unusually severe.UThe date upon which such instructions were given is not clearly established.Thereis no evidence that the employees were informed of these instructions.Ritchey testified :"Mr. Andrews told them [the overseers] that we had heard a little news, they had given ussome leaflets at the gate, and we had heard about them organizing, their organizingactivities at Goodyear, and he cautioned the men not to enter into any discussion or doanything whatsoever to cause any trouble or faction with the union or clash with themany way."Superintendent Andrews and Assistant Superintendent Ritchey are the only ones whohave the right to hire employees.Employees may be discharged by Andrews, Ritchey,or any of the overseersOverseers are roughly the equivalent of department foremen.Next below the overseers in scale of supervision is the second hand, roughly the equivalent'ofan assistant foremanDuring February and March the Respondent had only one ortwo second hands in the mill. Because the Respondent's' mill was small, it had littleneed for second hands.The lowest level of supervision is called the section handThesection hand is a leader of a group of employees and he is also a fixer who maintainsthe machines in operating condition.The section hands have no authority to hire ordischarge and their recommendations concerning discharge are not acted upon withoutindependent investigation.Section hands, like the second hands, were not instructed byAndrews regarding the Union.The undersigned finds that they are not supervisoryemployees within the Board's definition.eSuperintendent Andrews testified that therewas arule in the mill against leaving thedepartment and talking or loafing in other departments, toilets, or canteen and that hehad given instructions to this effect in about October 1945.This rule appears to havebeen designed more to prevent people from neglecting their work than to prevent talkingas such. CEDARTOWN YARN MILLS, INC.'577'Sam Smith, who had been an overseer with the Respondent,9 testified that hewould sometimes have to,go after an employee who stayed away from his workto long, but he would not take any disciplinary action unless it happened toooften.Witness Charles Patterson, who quit the Respondent's employ in April 1946,after having served as a fixer under Overseers Edward Ivey and Sam Smith,testified that on about February 7, 1946, Overseer Ivey asked him, "Reckonwe have got the Union about busted?" Ivey, who had left the Respondent'semploy about the same time Patterson did, denied asking Patterson that question.It is not improbable that Ivey made some comment on the progress of the Union'sorganization to Patterson," but it seems unlikely that such a question would beasked so early in February while the Union's campaign was still in full swing.For this reason as well as the fact that Ivey appeared to be a truthful witness,the undersigned credits Ivey's denial and concludes that Patterson was mistakenabout the words used by Ivey.On about February 5, 1946, according to employee Early Rogers, whose dis-charge will be discussed hereinafter, Overseer Smith came to hftn and said thatthere was talk going on in the mill and that Rogers had probably heard it.Rogers asked what it was and Smith said that "they" were talking about theUnion and the Respondent did not like it.When Rogers said he had not heardanything about it, Smith told him not to be standing around talking and notto go into the alleys to talk."Smith's statement is construed to mean that, if Rogers went about the alleysand talked, the Respondent might infer that he was going around talking infavor of the Union and that the Respondent frowned upon union talk. The newrestriction on talking was not limited to talking about the Union, however.While Smith's statement appears to be a straw in the wind, indicating that theRespondent may have been restricting all talking to eliminate union talk, Smith'sstatement is not found to be in itself a violation of the Act.2.The discharge of Jim GreenJim Green, 61 years old, had worked at the mill of the Respondent and itspredecessor off and on from the time that he was 9 years old. For the last 2years of his employment he was what is known as a roving hauler. As such itwas his duty to procure bobbins of roving from the card room, to lay these up inthe spinning room, and to take off the empty bobbins and return them to the cardroom.Once a day he also had to remove the waste, carrying it through the cardroom to the picker room. As part of the program to increase efficiency, Ritcheyhad given orders in the latter part of 1945 that the roving haulers should stay outof the card room as much as possible. For a few weeks after this order was given,the doffers in the card room would push the boxes of roving from the card roomout to the spare floor of the spinning room, where the roving haulers would takethem and, after laying up the roving and refilling the boxes with empty bobbins,they would push them back through the doors into the card room. This practicewas followed until January 1946, when some new machinery was set on the card-room floor in such a way as to make it difficult to push the boxes of roving throughSmith was not in the employ of the Respondent at the time of the hearing.10Andrews testified that the overseers would comment on the progress of the Union cam-paign occasionally."Smith was not asked about this incident in the words Rogers used.When asked ifhe had told Rogers that there was too much union talk, Smith denied having said that.The undersigned credits Rogers' testimony. 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe doors of the spinning room. From the time that the doffers in the card roomceased to push the boxes out into the spinning room aisle, the roving haulers foundit necessary to go into the card room for the purpose of getting the boxes of roving.The evidence disclosed Green to be,by nature,easy-going and talkative.WhenGreen would go to the card room and find no box of roving ready to haul to thespinning room, he was wont to sit on a box and engage in conversation with thedoffers who had idle time.There was no rule in the mill against employeestalking when they had spare time, and it appears to have been a practice through-out the mill without objection from the overseers.As previously stated, the em-ployees were at liberty to go to the canteen(a business privately operated bySuperintendent Andrews)at any time during their shift when their work wascaught up.Like other employees,Green took advantage of this privilege.Thejob of roving hauler allowed more spare time than most of the other jobs in themill.Consequently,when Green was in the canteen he would frequently stepaside to allow the other employees,who were in a hurry, to go ahead of him.During such times Green would engage in conversation with other employees orwith supervisors who happened to be present.The evidence indicated that Greenfrequently would be in the canteen longer than other employees,but there wasno evidence that he stayed there longer than 10 minutes at a time, and theundersigned finds that no supervisor told Green that he should be quicker aboutmaking his purchases and leaving the canteen's_Smith, overseer in the spinning room where Green worked,testified that Greenkept his job up and that he had only once spoken to Green about his work. Thatwas in connection with dividing the bobbins among the spinners so that all wouldhave some.Superintendent Andrews testified that he caught Green one nighttalking with four employees in the card room and that he called Green off to theside and talked to him about itAndrews who at first testified that this was 2or 3 months prior to Green's discharge but afterwards changed this to 2 or 3weeks prior thereto related no further circumstances of the incident,and it doesnot appear whether Green was talking to employees who were working or toemployees who had spare time.Green testified and the undersigned credits histestimony,that he had had no criticism from any of the supervisors after he foundit necessary to go into the card room to get roving following the brief time inwhich thecardroom employees pushed the boxes of roving out to the spinning-room floor.Charles Wall,who was hired as overseer of the card room in January1946, testified that he once said something to Green about his being in the cardroom and that Green had explained that he had to come in to get the roving.Wall thereafter made no apparent objection to Green's conduct.Wall testifiedthat he did not tell Green to wait in the spinning room and he testified thatwhen the roving was not ready Green would sit on a box and talk to employeeswho bad idle time.'The undersigned finds that any warning which Andrewsgave to Green about being out of the card room was given prior to the time whenthe new card-room machinery made it impossible to push the boxes of roving outto the spinning room floor.'The undersigned further finds that while the em-ployees were not supposed to leave their department for the purpose of visitingwith other employees or, from about February 1946 on, to leave their stationsto talk with other employees who were working,itwas a general practice in the12A sign was posted in the canteen that employees should make their purchases andreturn to their jobs.Green was unable toread and was not awarethatthere was such anotice.13Other roving haulers likewise sat on boxes in the cardroom while waiting for roving,and did this after Green's discharge. CEDARTOWN YARN MILLS, INC.579mill, tolerated by overseers, for employees having idletime(a situation frequentlyoccurring) to sit around and chat with other employees likewise having idletime.Green signed an application for membership in the Union on January 28, 1946.Thereafter Green wore a union button in the mill and spoke favorably of theUnion when his opinion was asked.On February 6, 1946, while Green was layingup roving, Overseer Smith sent for him and, when Green arrived, told him that hehad orders to discharge him.Green asked if he had or had not kept up his jobwhile he had been there.Smith replied that Green had made him as good a handas he had ever had and that he had no complaint about his work.When Greenasked why he was being discharged, Smith said it was for going into the cardroom.Green protested that it was part of his job to go into the card room, andthat all of the roving haulers did that.Smith just expressed his regret.Greenthen went to Ritchey and asked, "What is this all about?"Ritchey asked whatGreen was talking about.Green said that Ritchey knew that Smith had dis-charged him.Ritchey said that he did not know anything about hisbeing dis-charged but asked if Smith had not told him to stay out of the card room.Greenasked Ritchey whether or not he had made a good hand. Ritchey said that hehad.Superintendent Andrews testified he was the one who decided to dischargeGreen and he gave orders to Ritchey that he be discharged. Ritchey testifiedthat he had passed these orders on to Smith. Smith testified that he wouldnot have discharged Green at the time when he did had it not been for the orderswhich he received from Ritchey.The Respondent's objection to Green's conduct appears to have been not somuch that Green went into the card room to get roving, because the other rovinghaulers also went there and sat on a box while waiting for roving, but ratherthat when Green went into the card room, he would talk to card-room employ-ees."There is no evidence that Green tarried in the card room after the rovingwas ready for him to take to the spinning room. The undersigned has foundthat Green did not talk to card-room employees who were working but only tothose who had idle time. Since Green was obliged to go to the card room toprocure roving, the undersigned finds it difficult to understand why Green's con-versation with idle employees in the card-room should be objectionable when itwas not objectionable for him to talk to idle employees in the spinning room.It is not as though Green were going into a department where he had no dutiesin order to gossip with other employees.Prior to the appearance of the Union, the evidence indicates, the Respondenthad not been inclined to discharge employees who attended to their duties.That Green's connection with the Union was generally known is reasonablyinferrable from the fact that he openly wore a union button. Since Green'sdischarge was ordered under circumstances where his immediate superior wouldnot have discharged him, since Green's conduct apparently did not interfereeither with his own or any other employee's work, and since Green was obligedin the course of his duties to go into the card room, the undersigned regards thereasons given for his discharge as unconvincing.Considering the timing of14Although Green was given only one reason for his discharge-that he had gone intothe card room-at the hearing the Respondent gave evidence that Green was not dischargedfor one act but because he had gone into the card room against orders (given in September1945)and because he stayed too long in the canteen.Ritchey testified that he did not-care how well Green kept up his work if he had orders not to sit around in the canteenor walk around and talk in the card room.There is no evidence that Green walked aboutamong employees in the card room.781902-48-vol. 76-38 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDGreen's discharge, the weakness of the excuse therefor, all the circumstancesrelated herein, and the entire record in the case, the undersigned concludes andfinds that the Respondent discharged Green because of his Union membershipand activity, thereby interfering with, restraining, and coercing its employeesin the exercise of the rights guaranteed in Section 7 of the Act.3.The discriminatory discharge of William GoddardWilliam Goddard, who had worked for the Respondent in September and Octo-ber 1945 and then quit, was again hired in December 1945 as a doffer in thespinning room.Goddard joined the Union on February 18, 1946. Thereafter,he talked to other employees about the Union and passed out application cards.He also nailed up one union circular in the mill. At about this time, accordingtoGoddard's uncontradicted and credited testimony, Smith told him that hehad better stop "messing" with the Union.When Goddard asked why, Smithreplied that he might lose his job.On about February 19, 1946, Smith told James Goddard, William's father, whoalso worked in the mill, according to the latter's credited testimony, that Jameswould have to stop William from giving out union application cards, that sev-eral employees had lost their.jobs because of it. Smith also warned James God-dard that if he had any cards himself he should get rid of them.When JamesGoddard said that he had two or three which had been given to him, Smith saidthat James was likely to lose his job.On Monday, February 25, 1946, Goddard did not report for work because he andhis parents went to visit his grandmother in a hospital in another town thatday.Goddard did not report in advance to Smith that he was going to be absentthat day, but his father, James Goddard, testified that he had notified Ritcheythat "we" were going to the hospital on the 25th to visit his wife's mother.Ritchey denied that he had been so informed.On February 28, at the beginning of Goddard's shift at 4 p. m., at Ritchey'sinstruction, Smith called William Goddard to his office and told him that he didnot need him any more.Goddard asked Smith why he was being discharged andSmith told him it was for "laying out" [being absent]."Goddard protested thathe had had to be away. Smith said that the Respondent had to stop employeesfrom laying out and they had to start on someone. Smith also said that Goddardhad been doing some more things that the Respondent did not like. Goddardasked what, and Smith replied, according to Goddard's credited testimony, "Youhave been messing with the Union a right smart "William Goddard went tohis father, James, and together they went to see Ritchey who told them he didnot know why William had been discharged and that they should see Smith.Together they went to see Smith. James asked why Smith had fired William.Smith countered by asking where he had been the previous day, and James repliedthat they had gone to the hospital at Rome, Georgia. Smith said that Williamcould go back there.Smith testified that William Goddard was not a satisfactory employee becausehe would not stay on the job and would be gone when the frames were stoppedfor doffing and that many times when Goddard would start the frame operatinghe would put them on "half pulley," that is, half speed.He also testified that11Smith testified that he had never fired anyone for being away without reporting thathe was going to be absent and that lie had never received any instructions to dischargeemployees for that reason.He admitted however that he had received orders fromRitchey tolet Goddard go. CEDARTOWN YARN MILLS, INC.'581he had found that to be a common practice in October 1945 but that he had puta stop to it.Ritchey testified that Goddard was first employed in September andOctober 1945, when lie proved not to be diligent about his work and that (aftera period of separation) he was again hired in January 1946, upon his promiseto do better.Smith testified that he reported Goddard's poor work to Ritchey3 or 4 weeks before Goddard's discharge 10However, Smith testified that hemight or might not have discharged Goddard when he did if Ritchey had notdirected him to do so. If Goddard's poor work was the substantial cause for hisdischarge, and if Ritchey had ordered him discharged for that reason, Smithwould be expected to have told Goddard that that was the reason, but poor workwas not given as a reason at all at the time of Goddard's discharge. If all theRespondent's evidence of Goddard's faults be true, the Respondent showed excep-tional tolerance for such faults prior to the time that Goddard joined the Unionand became active on its behalf."The undersigned finds that it is immaterialwhether James Goddard told Ritchey that either he or his son would be absenton February 25. If James Goddard failed to report his absence in advance, asRitchey testified, he, at least, was not discharged therefor. If James did reportas he testified, Ritchey might reasonably have understood that William wouldbe absent too.Andrews testified that before January 1, 1946, if an employee wasabsent without notice, the Respondent would talk to him and tell him to sendword the next time.William Goddard had not previously been absent withoutnotice and there is no evidence that the Respondent had spoken to him about apenalty for failure to report.The evidence indicated that it was not unusualfor employees to stay away without notice.The fact that Ritchey dissembled 18when James and William came to him to ask why William had been dischargedindicates bad faith on Ritchey's part.Ritchey testified that Goddard's absencealone would not have caused his discharge, but that it merely "brought it to ahead "However, it was the immediate reason given for the discharge, andalthough the evidence indicated that during the spring of 1946 the Respondentattempted to reduce the amount of absenteeism, no one had previously beendischarged for being out for a day, even without advance notice, and the evidencedoes not disclose that prior to Goddard's discharge the employees were notifiedthat unreported absence would be cause for discharge.Under all the circumstances, the undersigned concludes that Goddard's unionmembership and activity was a material factor in his discharge, and the under-16 Smith was very vague about datesIt appeared to the undersigned that some of thecomplaints about Goddard's work related to the earlier period of Goddard's employmentin September and October 1945.For example Smith testified that he had to go afterGoddard frequently and would find him mostly in the bathroom and that at that timethere was a separate smoking room.According to Andrews' testimony, the smoking roomhad been done away with in 1945Some of the things Smith criticized in Goddard appearto have been faults common to doffers.17Ritchey testified that Goddard had received an over-payment when he was erroneouslycredited with the overtime pay due to another employee, that Goddard knew of the over-payment but did not make restitution until he was called to the office, that then Goddardexplained that he had already spent the money, and that as a consequence, it was necessaryto make deductions from his salary until it was repaid.The final deduction was madeabout 3 weeks before his discharge.18One day James Goddard came into the mill with a union circular.As be was readingit,Ritchey passed.He offered it to Ritchey, telling him lie should read it.Ritchey letthe paper drop to the floor and said, according to James Goddard, "I don't fool with thosethings."Ritchey admitted at the hearing that he had already gone to the gate, procuredone of those circulars, and read it.The undersigned concludes from all the evidence thatRitchey was given to dissembling.Ritchey's testimony on controvertedissues isnot reliedUpon herein. 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDsigned finds that but for his union membership and activity, Goddard wouldnot have been discharged on February 26, 1946. By such discharge and by refus-ing thereafter to reemploy Goddard 10 the Respondent has discouraged member-ship in the Union in violation of Section 8 (3) of the Act and thereby as wellas by Smith's statement to William and James Goddard that they might losetheir jobs if they did not cease their union activities, the Respondent has inter-fered with, restrained, and coerced its employees in the exercise of the rights.guaranteed in Section 7 of the Act.4.The discharge of the PhilpotsCalvin Philpot was employed by the Respondent in the latter part of 1942 as afixer in the winding department.His wife, Jenora Philpot, was employed by theRespondent in the early part of 1943 as a winder hand.His daughter, Maxine,was employed in May 1945 as a doffer in the twisting room. During a 2-weeks'vacation from the Respondent in about September 1945 Calvin Philpot went toNorth Carolina to work, and had decided to stay after his vacation ended. JenoraPhilpot indicated to Ritchey that Philpot had decided to stay in North Carolina,and Ritchey said that Calvin Philpot had left too soon, that he (Ritchey) hadtaken over supervision of the whole mill, and asked if she would write to Philpotand get him back by the latter part of the week. She did so and Philpot returnedto his former position around the end of September 1945.Ritchey testified thatJenora Philpot had told him she had a telegram from her husband asking thathis job be held open, that he had told her he would think it over, and that afterhe had talked with Philpot's overseer and learned that he had been given 2weeks off, he told Jenora Philpot that Calvin could return. Throughout histestimony on Philpot, Ritchey appeared to be making a conscious effort to makePhilpot look worse than he was.Ritchey's testimony as to the circumstances ofPhilpot's return is not credited.Calvin Philpot joined the Union on February 4, 1946, Jenora Philpot onFebruary 5, 1946, and Maxine Philpot on February 22, 1946.0 Calvin talked infavor of the Union, solicited for the Union outside the mill, and arranged forsome employees to get application cards.For about a week or two before hisdischarge Calvin Philpot wore a union button to work. At about this timeRitchey noticed a union button on the cap of employee Walter Earwood.Ritcheyasked if anyone besides Earwood had worn the button and, when Earwoodreplied that no one had, Ritchey said that he had heard that Philpot had worn it.Earwood said that Philpot had one on just like it.Ritchey quoted Earwood assaying that a girl just pinned the button on him "and it wasn't nothing."Theundersigned infers that Earwood wanted to give Ritchey the impression that hehad not joined the Union.On March 4, 1946, before Philpot was due at the mill, Ritchey sent for him.When Philpot arrived, Ritchey told him that he was discharging him because hewas not getting production.Ritchey also told Philpot that he was dischargingJenora and Maxine Philpot also because it was a rule of the mill to discharge allmembers of the family when they discharged a man who was renting a companyhouse.Philpot asked for some other job, but Ritchey told him he did not haveany.Ritchey also told Philpot that he understood Philpot had told some of the10 Some time subsequent to his discharge Goddard went to the employment office where hereceived a card to apply to the Respondent'smill,being told that the mill needed doffers,but when he got there,Ritchey told him that they did not need any.20Maxine testified that she had joined the Union at the same time as her mother andfather,but her application card showed February 22, 1946, as the date of her signing. CEDARTOWN YARN MILLS, INC.583employees that he did not "give a damn" who knew what he had done. Philpottold Ritchey that he had spoken those words to one man. Philpot explained,when testifying, that he had used those words in talking to Walter Earwood onone occasion when he had solicited Earwood for membership in the Union. Onthat occasion he had showed Earwood his union button and told him that whenhe got to be a member of the Union and was wearing one of those buttons hewould be getting somewhere. 'Earwood had told him that he had better doaway with the button or keep it in his pocket because it would get him in trouble.Ritchey gave Philpot checks for his, his wife's, and his daughter's pay.Noneof them was thereafter reemployed.The Respondent adduced evidence to show that production by the second shiftin the winding department was much lower than that of the first shift, that thesecond shift had more badly wound yarn, and that about the time of Philpot'sdischarge when the Respondent was remodeling, Alvin Adams, second hand onthe first shift in the winding room, came across 4,000 pounds of badly woundyarn which had been pushed aside in the packing room, of which most had beenoriginally wound on the second shift.To justify placing the entire blame uponPhilpot, the Respondent adduced evidence to show that Philpot, after his returnfrom North Carolina, had at some time been made second hand, in charge ofthe entire second shift in the winding room. Philpot testified that before hewent to North Carolina he was making 55 cents per hour, and that when hereturned to the Respondent's mill Ritchey gave him an increase to 65 cents perhour.21Ritchey testified that he had notified Walter Earwood, who was the fixeron the Abbott winders on the second shift, that Philpot was Earwood's boss.Philpot testified that he came back from North Carolina to the same position hehad prior to his leaving and that he had never been informed that he had beenpromoted to the position of second hand.Before he left for North Carolina,Philpot had been the fixer on the small winders (Foster and Universal winders)on the second shift.He was not acquainted with the Abbott winders, on whichEarwood was the fixer, and this was known to Ritchey. Superintendent Andrewstestified that Philpot had charge of fixing the Foster and Universal winders butthat the fixing of the Abbott winders was under his supervision. Philpot madeno effort to supervise Walter Earwood, who was the fixer on the Abbott winders.The undersigned credits Philpot's testimony that he had not been made secondhand.The Respondent offered comparative production figures for the first and secondshift for the first 9 weeks of 1946.These figures show that production on thesecond shift ran considerably behind the production on the first shift. In the 9-week period the first shift produced 1,078,868 pounds as against 990,465 poundsfor the second shift.The Abbott winders, high-speed winders, produced thegreater proportion of the total.A comparison of the production of the first andsecond shift for the first 9 weeks of the small winders shows that the first shiftproduced 330,108 pounds while the second shift produced 258,225 pounds.Nofigures were furnished to show a comparison in production of the first and secondshift for the period either preceding or following the first 9 weeks in 1946. 22Nor21Branson Howard, the fixer on the first shift in the winding department in early March,testified that his rate of pay was 65 cents per hour as a fixer.'22While the small winders on the second shift produced consistently less than thoseon the first shift, the weekly differential fluctuated considerablyDuring the first weekthe second shift was more than 10,000 pounds behind;during the second more than6,600: during the third more than 12,000 ; during the fourth more than 4,600 , duringthe fifth more than 6,700 ; during the sixth more than 11,000;during the seventh morethan 9,000;during the eighth more than 11,000;and during the ninth more than 1,800. 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas there any evidence that the size of yarn being wound was the same for bothshifts 23Ritchey testified that badly wound yarn was frequently rewound onan extra machine whenever there was yarn they thought they could save, usuallyon the first shift. It does not appear how rewound yarn affects the productionrecords.No records were offered to show comparative figures of man-hoursworked on the first and second shifts.24Under the circumstances the undersignedfinds that the evidence of Philpot's alleged inefficiency is inconclusive.For allthat appears, Philpot may have improved production over what it had been be-,fore he returned from North Carolina.The evidence concerning bad winding indicated that almost all the badlywound yarn carne from the Abbott winders and that it would have been Ear-wood's duty to rewind it. The fact that Ritchey so persistently sought to placeblame primarily on Philpot for the badly wound yarn and especially for thealleged concealment of the 4,000 pounds of badly wound yarn, which Ritchey,himself, testified came from the Abbott winders, and which Earwood, therefore,would have been more likely to know about than Philpot, and which, Ritcheyconceded, could have been put where it was by other persons than Philpot," in-dicated to the undersigned a degree of malice out of keeping with an honestappraisal of a subordinate's services.Alvin Adams, the man who found theaccumulated yarn, testified merely that it was found when the Respondent wasremodeling in March.Ritchey testified that the accumulated yarn had beendiscovered on the Saturday before Philpot's discharge and not when they wereremodeling,2T that he had mentioned it to Philpot when he discharged him, andthat Philpot had denied any connection with it. Philpot testified that nothingwas said to him about badly wound yarn at the time of his discharge .28 The23The finer yarns would weigh less than the coarser.24Ritchey testified that Philpot had the same number of employees on the second shiftas the first shift had, that all of the good hands were not on the first shift, and thatabsenteeism had been about the same on both shifts.Alvin Adams, who had been first-shift second hand in March 1946, and who was called by the Respondent, testified thatthere was more absenteeism on the second and third shift than there was on the firstshiftAbsenteeism alone could account for much of the production difference.22See N. LR B. v Link BeltCo , 311 U S. 58420Ritchey testified that he did not ask Philpot if he had put the badlywound yarnin back of the packing cases where it was found21The evidence indicated that badly wound yarn of all shifts was set aside in a crateand every so often the salvageable yarn would be rewound, not necessarily on the shifton which it was originally wound.When yarn was badly wound, it would be backwoundunless it was too bad.Then it would have to be cut. Ritchey testified that the badlywound yarn is customarily left in the packing room and occasionally they rewind itand that Adams discovered the 4,000 pounds of yarn while he was looking for yarn torewind.The undersigned concludes from assembled pieces of testimony that the sectionhand in charge of the Abbott winders for each shift would take out of the packing casewhere it had been thrown by the twisting department the yarn wound on his shift ifit could be backwound, but that, if it was so bad that it had to be cut, it was allowedto accumulate until someone was doing salvage work, and this might be on any shiftregardlessof when the salvageable yarn had been wound originally.The 4,000 poundsof the yarn found by Adams was apparently part of such accumulation.2iThe evidence indicates that Philpot was not individually criticized for badly woundyarn priorto his discharge either, that the small winders, as distinguished from theAbbott winders, made little badly wound yarn, and that it was only yarn from theAbbott winders that was marked to denote the shift it had been made on, Ritkheytestified that at the time he discharged Philpot be told him that he had spoken tohim many timesand that Philpot was always just about to take care of things but neverdid get around to it.Ritchey gave no testimony as to having in fact previously criticizedPhilpot for low production.Philpot denied that there had been any criticism of the workon the second shift.The undersigned finds from all the evidence that Philpot's workhad notbeen adversely criticized before the day of his discharge.Since therehad been CEDARTOWN YARN MILLS) INC.585undersigned was impressed with Philpot's sincerity, credits his testimony, andconcludes and finds that the badly wound yarn did not enter into Philpot's dis-charge but was something thought up afterwards by the Respondent.Ritchey and Andrews testified that at a time when Jenora Philpot was work-ing on Calvin's shift, the latter had favored her by providing her with biggerbobbins.The bobbins are distributed among the winder hands by the yarn hauler.Ritchey testified that the yarn hauler complained that the winder hands "fussed"at him about giving Mrs. Philpot the best yarn and that Philpot would getafter him if he did not do so. The yarn hauler did not testify'0 Jenora Philpottestified that at some time while Darby was still overseer (Darby was dischargedshortly after Ritchey's promotion in September 1945) she had been absent forabout 10 days because of illness of her daughter and herself, and that whileshe was away Darby gave her job to someone else.When she returned she wastransferred to the third shift. If there was anything to the report of the yarnhauler, which the undersigned doubts, it did not deter Ritchey from offeringPhilpot his old job to bring him back from North Carolina. The undersignedfinds that such complaint, if it ever was made, did not exist for more than 5months before Philpot's discharge and that it did not constitute a reason forPhilpot's discharge.The undersigned deduces from all the evidence that the Respondent wasengaged in a plan to eliminate union advocates, especially those who appearedto be active or who appeared to have influence with the employees. FromRitchey's statements to Earwood and to Philpot, himself, at the time of his dis-charge, Ritchey is disclosed to have been aware of Philpot's advocacy of theUnion.In view of this, the weakness of the Respondent's case on the reasonsfor Philpot's discharge, and on all the evidence and his observation of thewitnesses, the undersigned concludes and finds that the Respondent dischargedCalvin Philpot on March 4, 1946, because of his union membership and activity,thereby interfering with, restraining, and coercing the employees in the exer-cise of the rights guaranteed in Section 7 of the Act.While the undersigned is convinced that the Respondent did have a rule thatwhere a family occupies a company house and the head of the family is dis-charged the other members of the family working for.the Respondent are alsodischarged, and while there is no convincing evidence that Jenora and MaxinePhilpot were discharged because of their own union membership or activity,the discharge of Jenora and Maxine was, nevertheless, a direct consequence ofthe discrimination against Calvin Philpot.Thus, the discharge of Jenora andMaxine, as well as that of Calvin, was a violation of Section 8 (1) and (3) ofthe Act ao5.The discharge of Doyle PowellDoyle Powell was first employed at the mill which is now operated by theRespondent when he was about 18 years old.He worked for about 8 yearsbadly wound yarn in September,October,and November 1945,it is significant that theRespondent found it to be cause for Philpot's discharge only after he had joined theUnion.SeeNew York Handkerchief MfgCo. v. N.L R. B.,114 F (2d) 144.20The discrepancies between the testimony of Andrews and Ritchey on the one handand various employees on the other as to statements which the latter had made to oneof the former leads the undersigned to give little weight to the evidence of Philpot'sfavoritism for his wifeIn a number of instances,Andrews testified as of his ownknowledge, to facts of which he had heard through others.Ritchey's testimony regardingPhilpot was so patently a conscious effort to make out a case on Philpot as to inspirelittle credence.30 SeeMatter of Capital City Candy Co ,71 N. L.R. B. 447, where it was said:"Inasmuchas the respondents'objective was violative of the Act,it is immaterial that, in carrying 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDuntil he was inducted into military service in August 1942.Following his dis-charge from military service, Powell returned to the employ of the Respondentin the latter part of November 1945.Before he was inducted into military serv-ice,Powell had run speeders in the card room.Upon his return,his overseer,Tracy, told him that he would make him a fixer. Powell told Tracy that hewould rather have his old job back. Tracy told Powell that he would teachhim and that he should act as a fixer for a few weeks until he could get someoneelse on that jobTracy left the employ of the Respondent about the end of1945 and in January 1946 Charlie Wall became the overseer of the card room.A short time after he became overseer,not knowing that Powell was a learner,Wallnoticed that Powell was weak as a fixer and so told SuperintendentAndrews.Andrews told Wall that Powell was a good boy and that he shouldhelp him or get someone else to help him.Wall did not, himself,help Powell,but he frequently called in experienced fixers to help him.Powell signed an application card for membership in the Union on March 13,1946, but was not active at that time.During the summer of 1946 there waslittle union activity.In October 1946, when the Union started a new organiza-tional drive at the mill, Powell signed a new application card and became active.Ile was a committeeman,he spent considerable time at the union offices, whichwere about 50 to 75 yards from the mill,and he carried a union book in histool box but did not actively solicit in the millOn the day of an election atthe local Goodyear plant, Andrews and Ritchey saw Powell at the union officeand waved to him.Two or three times a week,when requested by Ritchey or Wall, Powell wouldwork two shifts.He once worked 24 hours continuously.During the year 1946prior to his discharge,Powell worked an average of almost 55 hours a week.During 14 of the weeks in that period, Powell worked 60 or more hours.Becausethe Respondent was short of certain kinds of help at this time,Powell onoccasions had run his fixing job and had also run frames as a frame hand onthe same shift.It was Powell's custom to give the employees in his section agreat deal more assistance than fixers customarily gave.The evidence is con-vincing that Powell kept up his fixing job and did all that was expected of afixer of his experience.Only when there was a heavy fixing job which Powellhad not previously experienced,did he need assistance.The Respondent soughtto prove that Powell needed a great deal of assistance from two experienced fixersand that he needed such help just as much immediately prior to his dischargeas he did in the early part of 1946.The undersigned finds that this is grossexaggeration.Powell testified,and the undersigned credits his testimony, thathe requested assistance only on some new kind of job which he did not under-stand and that frequently Overseer Wall would call in one of the other fixerswhen he had not asked for help.The Respondent sought to place blame on Powell by testimony that one of theexperienced fixers who was frequently called in by Wall to assist Powell hadcomplained that he ought to be paid extra for the additional work he did.Thatfixer, Walter Bailey, called by the Respondent,did testify that he had told Ritcheythat if he had to do the fixing in Wall's department he ought to get more money.it out, some of the victims of the respondents' discrimination may not have been unionmembersDiscrimination in regard to the hire or tenure of employment of a group ofemployees,including non-union members of the group,tends to discourage union member-ship and activities no less than discrimination directed against union members alone.Non-union victims of discrimination are, in such case,entitled to the same relief under theAct as are union members." CEDARTOWN YARN MILLS, INC.587On cross-examination, Bailey testified that Powell did his job all right, that liehad no complaint about Powell, that on one occasion when Wall called him in,the job was one which Powell could have fixed himself and there was no needfor him to be called.The evidence indicates that Wall would frequently be ina hurry for a repair job, and that he would call in another fixer because twocould do the work faster than one.Overseer Wall, himself, testified that if therewas a break-down on the first shift which had not been fixed, Powell would fix itunless it was a heavy job. Some of the Respondent's witnesses testified to thelength of time that it took a fixer to become accomplished.Their estimates rangedfrom 6 months to more than a year."Wall testified that Powell could set bobbingears, take out tight spindles, and change the tension, and that he was good atsuch things but that he (lid not understand the handling of an engine or heavypart of the gear or the fitting of a new jack shaft.However, Wall testified thata fixer would get experience faster if such a heavy job occurred more often, butthat break-downs requiring such repairs hardly ever happened or would nothappen more than once a year "Twice Powell requested to be transferred back to his old job as frame hand,once about July and once about September 1946.Wall told him that he wouldrather that he stayed on the fixing job and that he was doing all right. Theundersigned concludes thatWall believed Powell to be making satisfactoryprogress at those times.Two weeks prior to Powell's discharge on October 21, 1946, the fixer on thefirst shift went to the hospital, and for the succeeding 2 weeks Powell acted asfixer on both the first and second shiftsOn Monday, October 21, 1946, Powellwas called in to Wall's office, where Wall, in the presence of Bailey as a witness,told Powell that the Respondent would have to let him go, that he hated to do it,that Powell had been a good hand.Wall then read aloud to Powell and Bailey,and then delivered to Powell, a previously prepared typewritten statement,"which read as follows :CEDARTOWN YARN MILLS, INC.,Date:October 21, 1946.It has been necessary to discuss the following with Mr. Doyle Powell :After trying you for ten months on section you are practically no furtheradvanced than you were at beginning.You have made no progress as afixer, constantly having to call in help on almost every job.This has costthe Company lost production and added expense. You have failed to developaiBailey, a fixer with 6 years' experience, testified that it took him a year or longerto become a fixer.Ritchey testified that it would take years to know all about fixing butthat in 6 months a fixer should be able to handle his department with very little help,but that even the best of fixers have to have a little assistance at times.Wall testified thathe had been a fixer, that he had been at it all his life and that there were some things hehad not learned yet.asWall testified that Powell showed no inclination to learn,and that when he would callBailey in to help Powell, Powell would go to the boiler room and smoke.Bailey testifiedthat only once or twice had Powell gone off to smoke. It does not appear whether on thoseoccasions the work was such that Powell's assistance was necessary or that he could havelearned anything by remaining.The undersigned received the distinct impression thatWall, Ritchey,and Andrews were consciously weighing the evidence against Powell andtherefore credits their testimony about Powell only to the extent their testimony wascorroborated by credited witnesses.saThis was not a customary practiceAndrews testified that it was done in thisinstance because Powell was a veteran who was being discharged in less than a year afterhis return. 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDleadership among your employees working under you.The climax wasreached last week when you changed a frame from one hank roving to an-other and let doffer put on wrong color bobbin, and had this not been detectedby overseer, would have caused serious trouble in spinning room.On thesame day, all four of your frame doffers were sitting down eating their lunchwith frames standing to be doffed and it was necessary for overseer to askthem not to all stop at once but rather they must eat one at a time.No later than Friday of last week it was necessary to call in help for you.We feel that it is for the best of all concerned that you sever your connec-tions at once.(Signed)C. B. WALL,Overseer.Witness.Following the reading of this statement, Wall had Bailey inscribe his markafter the word "witness."Powell then went to Ritchey and asked him to put him on a set of speeders[as a frame hand]. Ritchey said that Powell would not be satisfied on them.Powell said that he would, but Ritchey said that he did not like the idea and,besides, Powell had been discharged and he would not put him back in "overthe overseer."Powell thereupon returned to Wall and asked him to put himon a set of speeders.When Powell said that there were three sets of speedersfor which Wall had no frame hand, Wall told Powell that it was against the Re-spondent's rule to demote a man after he was fired. Powell later went to An-drews, told him that he had been discharged, and asked if he could have anotherjob.Andrews merely said that he would think about it. Following Powell'sdischarge, the Respondent gave Powell's former job to a man who had done nofixing but who was started as a learner.The written statement which Wall had read to Powell at the time of his dis-charge had been prepared by Superintendent Andrews for Wall's signature. Itwill be noticed that four principal types of criticism were leveled at Powell inthis writing : (1) Failure to make progress as a fixer ; (2) failure to developleadership among employees working under him; (3) changing frame from onehank roving to another and letting doffer put on wrong colored bobbins ; (4) al-lowing four doffers to eat their lunch together while frames were standing tobe doffed.The undersigned has reviewed all the evidence regarding thesecharges and makes the following observations and conclusions.After the firstcomment which Wall had made to Andrews about Powell, within the week ortwo after Wall had come to the Respondent and when Wall did not know thatPowell was a beginner, he seems to have found no serious fault with him.If Powell had not been making satisfactory progress, Wall would not havetold him in September that he did not want him to return to the job of runningspeeders and that he was doing all right as a fixer. The evidence that experi-enced fixers were called in to assist Powell does not convince the undersignedthat Powell was not making progress.Ritchey testified that even the best offixers sometimes had to have help and Wall indicated that he would sometimescall in help when he was in a hurry or when more than one fixer would be re-quired to do the job. For example, Wall testified that when a frame burns up,it is customary to get all the fixers to work on the job. On the Friday prior toPowell's discharge one machine had stripped its gears.This was a job whichPowell had never seen fixed before, but he' fixed it with the assistance of anotheremployee who was not a fixer. CEDARTOWN YARN MILLS, INC.589The undersigned finds no convincing evidence that Powell failed to developleadership among the employees working under him. The worst that could besaid on this score is that Powell did a great deal more than was required of afixer by way of assisting the employees working under him instead of drivingthe employees to do those things."A number of the employees who had workedunder Powell testified, commending Powell's leadership and crediting him withkeeping the machines in good condition.The undersigned finds that Powell wasgetting the cooperation of other employees and that he was not neglecting hisordinary duties.Evidence concerning the third criticism was conflicting in some respects,although it is not conflicting that some such incident did occur.When it was,desired to change the size of the hank roving, the overseer would tell the fixerthe number of the gear to change to and would also tell him what coloredbobbins to use for the new size of roving.Ritchey testified that on the Thursdaybefore Powell was discharged, the boss spinner told him that he was out ofnumber 350 hank roving, that he (Ritchey) went to Wall, and directed him tochange one machine from a number 270 to a number 350 hank roving. Theresult of such a change would be to make a finer yarn.Wall and Ritchey bothtestified that Wall called Powell into his room and told him to change the framefrom number 270 to number 350 hank roving.Powell testified that he had been given such instructions 2 or 3 weeks beforehis discharge, and that Wall had given him not only the number of the hankroving but also the gear number which he was to change to3" Powell also testi-fied that he changed the gear and directed the doffers to put on black headbobbins instead of the green head bobbins which were already on the specificmachine which he had been directed to change. Powell further testified that heheard no more of it until the week before his discharge.Ritchey testified that, on the next day after he had directed the change to bemade, hard ends began to show up in the spinning room yarn, that after he hadchecked the humidity condition and found it all right, he took a few bobbins ofroving to Wall and asked him what was the matter with the roving, that Wallinspected the roving and commented that it was a little tough, and that, afterthat, Ritchey went to get the roving sizer to take the size of roving from each,of the speeders, that, after the size girl had made a test, she located a framewith black head bobbins on it but with number 270 instead of number 350 hankroving, that he (Ritchey) told Wall to find out how this had happened, andthatWall later reported to him that the frame was the one that he had givenPowell orders to change on Thursday night.Ritchey and Wall testified that thetrouble resulted from Powell's failure to change the gear as instructed.Walltestified that he then suggested Powell's discharge, "because loyalty meantsomething to me." a"Wall and Powell both testified that after the discovery that wrong bobbinswere on one of the machines, which both placed in the last week of Powell's31Powell testified that he assisted other employees in order to get production.The,Respondent conceded that it would be nice to have a fixer do such extra work if it did not,interfere with his job of keeping the machines in condition.as The undersigned found indications in the record that some of the Respondent's wit-nesses fixed dates of occurrences to come closer to the dates of discharges than was prob-ably the fact.,The-undersigned credits Powell's testimony as to the time the order wasgiven"eWall was not asked to explain what he meant by "loyalty" -as applied to PowellTheinstances of Powell's carelessness or incompetence to which Wall testified do not establishdisloyalty. 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDemploy, Wall directed Powell to change the bobbins on that machine from blackhead to green head, leaving the gear as it was. The undersigned regards thisas a very peculiar circumstance.The result of such a change would be to con-tinue making number 270 hank roving, the coarser yarn. Yet only the daybefore, if Ritchey were believed, he had been told that the spinning room wasshort of number 350 hank roving and so had ordered the change over to furnishmore of the latter.Since it had not yet been supplied (if the black head bobbinshad, as a result of a failure to change the gear, been carrying number 270 hankroving), the spinning room would still be short a number 350 hank roving.This fact suggests that the particular machine in question was not the one onwhich Powell had been ordered to change the gear, that it had never beenintended to have black head bobbins, and that the doffers or the roving hauler oneither the first or second shift had mixed the bobbins so that the wrong coloredbobbins got on the machine by mistakeThere is evidence that both rovinghaulers and doffers had made such mistakes.37 It is significant that in thewritten statement which Andrews composed for Powell at the time of his dis-charge, the latter was criticized for letting the doffers put on the wrong coloredbobbins rather than for failing to change the gear, although Andrews knewfrom the report made to him, according to his testimony, that Powell had failedto change the gear.Powell apparently assumed that, because he had changed the gear in accordancewith the only instruction Wall had given him, 2 or 3 weeks before, the troublemust have been caused by Wall's giving him the wrong number for the gear.While this is also a possible explanation, the undersigned believes that, if Powellhad either failed to change the gear or had put in the wrong one, Wall would,upon discovery of the trouble, have ordered the gear changed, rather than thebobbins, in order to provide the needed number 350 hank roving. Powell im-pressed the undersigned as an honest and conscientious witness and credits histestimony that he did make the change of gear as directed by WallEven if the mix-up had been occasioned solely by the doffers' putting on thewrong colored bobbins, some degree of blame would have attached to Powellfor failing to detect the wrong colored bobbins.However, unless the fixer hap-pened to be watching the doffers at the time they were changing the bobbins, it isunlikely that he would be aware of the error, and certainly much less likely tonotice it than the doffers.Evidence in the record indicates that the Respondentnormally penalized the employee who was primarily to blame for doing thewrong thingThe evidence does not disclose whether either a roving hauleror a doffer was penalized on this occasion.The fourth cause for complaint mentioned in the statement given to Powellupon his discharge-that all four of his frame doffers were sitting down eatingtheir lunch while frames were standing to be doffed, on the Thursday beforePowell's discharge-had some factual basis 8sBut Wall was acquainted withthe doffers' practice of eating all at the same time and he had up to this time not81Ritchey testified that he had discharged a roving hauler who had mixed up some bob-bins in September 1946.One of the doffers testified that, since Powell's discharge, thedoffers had put on the wrong bobbins and run the machine but had discovered their ownerror and corrected it.asOne doffer conceded to Wall that there might have been one frame that stopped.Thereis no specified time for the doffers to eat.When their work is caught up, they procure asnack from the canteen and sit down near their machines to eat, never taking more thanabout 10 minutes.The doffers testified that if a frame stopped running while they wereeating two of them would get up and doff it. CEDARTOWN YARN MILLS,INC.591found fault with it.To the undersigned it appears that, had Wall not beenlooking for some fault to find with Powell, the incident would have been regardedas too trivial to receive much attention.The undersigned is not convinced that there was a rule against demoting aman who was found unsatisfactory on the job he had been doing. The testimonyof Andrews, Ritchey, and Sam Smith was conflicting on the existence of such arule.Ritchey testified that the rule went into effect "sometime in 1946." Ritcheytestified that the Respondent had had some little annoyance with employeesCharlie Croney and Beuford Smith, when Overseer Perkins (discharged inSeptember 1945) had permitted Beuford Smith to change from fixing to doffing,and that Croney had been asking to be put on doffing, that he and Andrews haddecided to "put our thumb on it and stop it," and that he had told Croney he wasnot going to put him on doffing. Andrews testified that such a rule was adoptedafter an unsatisfactory experience with the demotion of two fixers named BeufordSmith and Alexander.He testified that Smith is still employed but thatAlexander was discharged because he "got to messing with the frames too much."From the foregoing it appears that the Respondent had no cause for adoptinga rule against demotion from its experience with Beuford Smith, and the refusalto change Croney from the fixing job to another job appears to be an individualinstance of refusal for which no reasonable basis was shown to exist. It isreasonably inferrible that the refusal to change Croney was based on the difficultyof getting experienced fixers.Sam Smith testified that Alexander was not a fixerbut was a doffer who was temporarily used as a fixer while the regular fixer wasabsent and that Alexander was not discharged but quit.He further testified thatthe Respondent never discharged anyone if he could not do a particular kind ofwork but that the Respondent always tried to find something for him to do ; thathe (Smith) was never told not to demote anyone who could not do the job he wason ; and that all the jobs paid about the same except a sweeping job. Sam Smithalso testified that Beuford Smith was a fixer when he (Sam Smith) became an over-seer of the spinning room, that Beuford Smith wanted to doff, that he was a goodfixer, and that he (Sam Smith) wanted him to stay on that job but that BeufordSmith did not want to be a fixer, that Ritchey finally consented to BeufordSmith's becoming a doffer, that thereafter he made a good doffer, and that hisknowledge of fixing did not make him a poor doffer. Andrews had testified thatAlexander was a fixer who had been demoted to doffing and that "he got to mess-ing with the frame too much" and that he was discharged. The undersignedfound that Andrews had a tendency to testify to matters as fact although he hadno first-hand information thereon.The undersigned therefore accepts Smith'sexplanation of the Alexander and Beuford Smith cases as the correct one.The evidence indicated that fixers were not plentiful and that if a man showedpromise of becoming a good fixer, the Respondent was reluctant to let him giveup that job for another. If Powell had not shown promise of becoming a goodfixer, the undersigned is convinced that the Respondent would have let himchange to the job of frame hand, when Powell had requested it during the sum-mer of 1946, inasmuch as there was a shortage of such labor. It will be remem-bered that because of such shortage of help Powell sometimes had to run framesand fix on the same shift. Ritchey's excuse that he would not put Powell back"over the overseer," which the undersigned understands to mean that he wouldnot compel Wall to take Powell back under him after Wall had recommended hisdischarge, seems weak inasmuch as Wall claimed merely that Powell was in-competent as a fixer. It seems to have been conceded that in other respects 592DECISIONSOF NATIONALLABOR RELATIONS BOARDPowell was a very desirable employee 89Andrews testified that there was only-one other man in the mill who worked as much overtime as Powell did. It ismuch overtime work.The fact that the majority of the discharges herein related occurred within aperiod from a few days to a few weeks after the occurrence of some incidentwhich would have been sufficient to have aroused the-Respondent's suspicion,that the employee was active on behalf of the Union, taken in conjunction with.the other circumstances indicating a rather arbitrary dismissal of good employeesfor slight cause, suggests that the Respondent was silently observing the em-ployees to learn who was active on behalf of the Union,' and that, when itdiscovered someone who appeared to be active,itwould look for some cause fordischarging that employee, either by finding some fault with the past recordof the employee, or by waiting until the employee deviated in some respect from,perfection.This appears particularly to be true in the case of Powell.The undersigned finds that the reasons given by the Respondent for Powell'sdischarge are exaggerated and that on all the evidence they lack conviction.But even assuming that the Respondent is accustomed to discharging hard-working and earnest employees for slight cause, the Respondent's excuse forfailure to give Powell other employment is wholly unconvincing.Wall was the,first to tell Powell that there was a rule against demotion. This was notmentioned by Ritchey or Andrews to Powell as a reason for not giving him otherwork.Had there been such a rule the undersigned is convinced that Ritchey orAndrews would have told Powell so. The rule was unknown to Smith, and thelatter testified that, if a man could not run one job, it was the Respondent'spractice to find other work for him.Andrews admitted that he had told people-that Powell was a good employee, although he testified that that did not neces-sarilymean that a good employee was an efficient oneBut an inefficientemployee would hardly have been asked to fix and run frames on the same.shift or to double over on other shifts.A refusal to give an employee such asPowell a job as frame hand convinces the undersigned that the Respondentwanted to get rid of Powell for no reason explained by the Respondent.The evidence convinces the undersigned that Powell's union activities inOctober 1946 were known to the Respondent.Powell was spending a great dealof time at the union office near the plant,and Andrews had seen him there.Wall's recommendation of Powell's discharge "because loyalty meant something"to him (a phrase that has no relation to efficiency), considered in the light of theother evidence, is found by the undersigned to mean that Wall considered Powell'swork on behalf of the Union to be incompatible with loyalty to him.On all theevidence the undersigned concludes and finds that the Respondent dischargedPowell and failed and refused to employ him in any other capacity because of hisunionmembership and activities, thereby interfering with, restraining, and39 In responseto thequestion of Respondent's counsel as to whether Powell's being aveteran had anything to do with the fact that he had putin writing the reason for Powell'sdischarge,Andrews answered. "Well, we realized that Doylehad worked regular, and thathe had made a verygood employee except he just hadn't learned to fix, and I don't thinkhe ever would."40That theRespondent was awareof the identityof union members is indicated byRitchey'scomments on union buttons.Andrews testified that in about April 1946 theoverseers would remarkthat "it didn't look likethey [the Union]would get in, but it lookedlike theymight havea few more members." It does not appear how the overseers ascer-'tamed thatthere were more members. CEDARTOWN YARN MILLS, INC.593coercing its employees in the exercise of the rights guaranteed in Section 7 ofthe Act.B. The alleged discriminatory discharges1.The discharge of Jessie ForristerJessie Forrister was employed by the Respondent in November 1945 as aspinner at learner's pay.She had had previous experience, however, and afterone week on learner's pay she was made a regular spare hand.As such, Forristerwas supposed to circulate and to assist any of the regular spinners who neededher assistance.Forrister was a good employee according to Assistant Super-intendent Ritchey.She signed an application for union membership on January28, 1946, and assisted in the organizational drive by discussing the Union withthe employees in the mill and giving application cards to such of the employeesas asked for them.At about 4 p. m., the beginning of the second shift on which Forrister worked,on February 5, 1946, Overseer Sam Smith, acting on orders from Ritchey, put For-rister on a "set of sides," i e , on a job as a regular spinner, removing the spinnerwho had been on the job and making her a spare hand.41While she was eatingsupper that night, Forrister lost her roving brush.At about 10: 30 p. in. whenshe noticed that it was gone, Forrister started towards the wash room to lookfor it.Before reaching the wash room she turned to speak with a spinner in thevicinity.As she was approaching this spinner," Ritchey came into the room andsaw Forrister.He immediately summoned her and asked her if she did not knowthat it was against the rules for her to leave her "sides." 4a Forrister replied thatall the employees left their machines from time to time.Ritchey said that he wasdischarging all the employees who left their machines.The undersigned believes that Ritchey intended only to stop the employeesfrom leaving their machines to engage in conversation with other employees whowere working and not to prohibit them from leaving their machines to get adrink, to go to the canteen, or to the wash room, but Forrister evidently under-stood Ritchey to mean that she could not leave her machines for any of suchpurposes and she told Ritchey that if she could not leave her machines she wouldquit after finishing out the shift.Forrister started back to her work and Ritcheyfollowed her and said if she was going to quit she might as well quit right awayand that she should come to the office right away and get her money. Ritcheytook Forrister to the office and wrote out her time ; whereupon Forrister wenthome.The next day Forrister returned to the mill and saw Ritchey to tell himthat he had made a mistake in computing her final pay. Ritchey acknowledgedthe mistake and made the correction. Forrister then asked for her job back, say-1The only difference this change made was that Forrister was located in one placeinstead of acting as a roving assistant.Fixer Charles Patterson, called as a witness forthe Board, testified credibly that Smith told him that Forrister was to be taken off thespare hand job and put on regular because Ritchey had said there was too much talking inthe mill.Ritchey testified that the Respondent had been getting rid of spare hands becauseithad had too many, that Forrister was the last, and that he ordered her put on as aregularu This spinner was Sidney Green Lanier, who was a union member, although there is noevidence that this was known to the Respondent.Andrews testified that once or twiceLanier had asked him how the union organization was progressing and if she had to joinif the Union came in. Andrews replied, "No.,'0 Patterson testified that Lanier had called to Forrister, as the latter was passing, bysaying, "Whoops."Ritchey apparently beard this as he entered the room and looked tosee the girls laughing and throwing some object that looked like a ball of cotton 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDing that she would obey whatever rules he made. Ritchey said that she shouldhave kept the one she had, that he had already reported to the bookkeeper thatshe would be in for her pay, but that he might talk about reemployment later.It does not appear that Forrister ever applied to the Respondent thereafter?4The Respondent contended that Forrister voluntarily quit.On the evidence,the undersigned finds that Ritchey discharged Forrister before she had giveneffect to her intention to quit. It was the theory of the Board's attorney thatthe Respondent put Forrister on a set of machines in order to keep her fromtalking with other employees about the Union.While there was evidence thatRitchey may have ordered the change to limit Forrister's talking, the evidenceis inadequate to prove that Ritchey ordered the change to keep her from talkingabout the Union.Ritchey's action in accelerating the termination of Forrister'semployment appears to have been intemperate and his refusal to reemployForrister upon her application the following day was based upon a frivolousreason, but it was not shown that Ritchey actually knew anything about For-rister's union activity.On all the evidence the undersigned regards the evi-dence as inadequate to establish that the Respondent discharged and there-after refused to reinstate Forrister because of her union membership or activity.2.The discharge of Early RogersEarly Rogers, a man with 30 years' experience as a doffer,began his lastperiod of continuous employment in the mill in about 1939.Testimony of wit-nesses for both sides established the fact that Rogers was a very good doffer.On February 4, 1946, Rogers signed a union application card in the mill. OnFebruary 5, Overseer Smith came to Rogers and told him that the Respondentobjected to the employees going into other alleys and talking.As previouslyfound, Smith also said that the Respondent did not like the union talk that wasgoingaround.On the next night, February 6, Superintendent Andrews noticed in the handsof one of thedoffers somebobbins that had been short-doffed.Doffers workin pairs.When one of them notices that the bobbins on a particularframe arefilling up with yarn, he will stop the machine and wind down the traverse.When he does so, his partner starts doffing the bobbins on the opposite side of theframe, while the one who wound the traverse down doffs on the side where hestands.When one doffer winds down the traverse, the other doffer has nochoice but to doff the opposite side. Clarence Thompson, Rogers' partner, wasthe doffer who was carrying the short-doffed bobbins. Andrews stopped Thompsonand asked him what he meant by doffing the bobbins short, telling him that thewinder hands had been complaining about shortdofiing.4SThompson toldAndrews that he did not wind the traverse down on the bobbins that he wascarrying but that Rogers haddone so.48Andrews told the doffers that theywould have to stop short-doffing.Then he went to Smith and showed him oneof the short-doffed bobbins, told Smith that Rogers had done it, and told himthat if it was not stopped he should discharge the offender. Smith went to44Whenapplying for unemployment compensation,Forrister was told that she was noteligiblebecause, according to their information,she had been discharged for refusal toobey orders.45Winder hands cannot make as much money with short-doffed bobbins because they areobliged morefrequentlyto tie the ends46Rogers testifiedthat it wasThompson and not he who had wound the traverse down.While theundersigned found Rogers a credible witness and was unfavorably impressedwith Thompson's testimony,it is not of ultimate importance who wound the traverse down. CEDARTOWN YARN MILLS,INC.595Rogers and Thompson and told them not to short-doff any more. Prior to thistime Smith had given instructions that the doffers should short-doff so thatseveral machines with bobbins filled up would not have to be stopped at thesame timeWhen Smith told Rogers and Thompson not to short-doff, theyshowed him a frame on which they were working and called his attention tothe fact that the yarn lacked about three quarters of an inch or a half an inchof being at the top of the bobbin 97 Rogers called Smith's attention to the factthat the ring was full and Smith said that in such case the bobbins would haveto be doffed.About 40 minutes after Andrews had spoken to Thompson aboutshort-doffing, Smith passed a frame where Rogers and Thompson were doffingand noticed that the yarn did not come to the top of the bobbin Smith askedRogers who had wound the traverse down and Rogers said that he had doneso.Smith called him to the office and said that he was going to have to dischargehim for short-doffing.Rogers took four bobbins from those last doffed in orderto show Smith that they were not short-doffed. Smith apparently was notconvinced and told Rogers that he had warned him enough and would have tolet him go. Smith testified that the last bobbins doffed by Rogers were at leasta half an inch short of the topThe evidence indicates that the overseers considered it preferable to short-doffrather than to let several machines stop at once.Because of complaints from thewinder hands, however, orders were occasionally given to stop short-doffing.After such an order, the doffers would discontinue the practice for a time butwould gradually get back to itThe undersigned is satisfied that prior toFebruary 6, 1946, Smith had not told the doffers to stop short-doffing.Previouslyhe would only complain if the bobbins were doffed too short. The customaryshort-doff occurred about one-half hour prior to the time when the bobbinwould be filledThe last frame that Rogers doffed did not lack more than ahalf hour of being filledBefore Rogers' discharge no doffer had been dischargedfor short-doffing.After Rogers' discharge, two or three other doffers weredischarged for short-doffing.Two of these doffers were discharged duringthe early part of March before the Union's campaign started to lag.The evidencedoes not show the date of the discharge of the other doffer.Thompson had notjoined the Union at the Respondent's mill, and the theory of the Board's case onRogers' discharge rests principally upon that fact, and upon the fact thatthe severe penalty of discharge was imposed for the first time (for the type ofshort-doffing which had previously been approved) only after the Union campaignhad started and only 2 days after Rogers had, joined the Union. The under-signed finds that there was a difference of opinion between Andrews and some ofthe overseers as to whether it was preferable to short-doff or run the bobbinsfull and have several machines stop at about the same time.48The evidence did41Empty bobbins are placed firmly on spindles in a frameEach bobbin passes througha ring in a rail.The yarn is run through a traverse on this ring and the coils of yarnare distributed up and down the bobbin by the vertical motion of the traverse.The actionof the traverse is such that the bobbin fills up thick in the middle an1l tapers off at theendsIf the machine is in proper operating condition the yarn on the bobbin will reachthe end of the bobbin at the same time that the yarn in the middle fills the ring If themachine is not in proper operating condition (and many that Rogers was assigned to werenot) it may happen that the ring will fill up before the yarn reaches the end of the bobbin.In such case, the practice is for the doffers to remove the bobbin in spite of the fact thatthe yarn does not reach the topIt is the duty of the fixer to put the traverse in conditionso that it will carry the yarn all the way to the top18 Smith said to the doffers, that he was tired of Ritchey's and Andrews' "being on" himabout short-doffing and lie was going to stop it if lie had to let them all go781902-48-vol. 76-39 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot disclose that the Respondent had any knowledge of Rogers' union member-ship.The undersigned finds that the Respondent did not discharge Rogers onaccount of his union membership or activity.3The discharge of Jessie MullinaxJessieMullinax was last hired by the Respondent in June 1945. She quitin September of that year and a few weeks later returned and was reemployed.She served as a spinner on the second shift. On February 19, 1946, Mullinaxsigned an application for membership in the UnionShe testified that she worea union button, but she also testified that she wore it under a piece on herblouse, and the undersigned concludes that the button was not in plain sight.On about Wednesday, February 21, 1946, Smith asked Mnlhnax if she wouldlike to rest for a few claysSmith had a few extra spinners, and on nightswhen he had more on hand than he needed he would lay one off for a day or seat a timeTherefore, "taking a day or two off to rest" was a euphemistic ex-pression for a lay-offMullinax said that she did not want to lay off andwent to Ritchey and complained to him that she wanted to work Ritcheyoffered to give her a job on the third shift, but Mullinaxgavean excuse why shecould not work on that shift.MYillinax testified that a little while before Smithtold her to lay off he had asked her if she didn't have a union button on, thatshe had replied affirmatively and that he said, "Don't you know that's gonna takeyour jobs"Smith was not asked about this specific incident.Mullinax' testi-mony was very much confused and in fact inconsistent.Mullinax testifiedthat she had worn the union button for a week and 2 or 3 daysYet, accordingto her testimony, Smith laid her off on February 21, just 2 days after she madeapplication to the UnionIn view of the fact that Mullinax wore her unionbutton concealed, the undersigned considers it very unlikely that Smith wouldeither have seen it or commented upon it In view of that fact and the generalunreliability of Mullinax' testimony the undersigned does not credit it as tothis incident.Smith testified that the next day after he laid her off Mullinaxcame in and told him she was quittingHe further testified that she was gonefor quite a while and later carne backPart of Mullinax' confused testimonytended to corroborate Sinith's testimony, although Mullinax denied that she hadquit.When she returned the last time, Ritchey took Mullinax to Smith andasked him if he could use another spinner. Smith said that he did not need one.Mullinax said that she would not work for Smith anywayShe again refused totake a job on the third shiftMullinax was not one of the better spinners.Onall the evidence the undersigned finds that the Respondent did not dischargeMullinax nor lay her off because of hei union membership or activity4 The discharge of W L HeslerWilliam Hesler was employed by the Respondent in the latter part of Decem-ber 1945.After working for a short period in the card room. Hesler was ti ans-lerred to the spinning room, where it was his duty to blow off frames and to layup roving.Hesler signed an application for membership in the Union on Jan-uary 25, 1946.He passed out a few union application cards on the third shift onwhich he worked, and for about 2 weeks prior to the termination of his employ-ment, he wore a union button.Hesler last worked on Friday, March SAfterthat, he was absent until midnight of March 12 (the 12 midnight to S a. m shifton March 13). Hesler (lid not get his time slip for his pay the prior week.Whenhe ieported for work at midnight on March 12 his overseer gave him the slip for CEDARTOWN YARN MILLS, INC.597his pay which he had failed to get the prior weekHesler understood that he wasbeing discharged and paid up because of the fact that he had stayed out with-out giving notice.Overseer Ivey testified that Resler would come in, hang uphis coat, make a round of the floor, and then walk out, that he had told Heslerthat he could not do that, but that he did not discharge him. Ivey further testi-fied that he gave Hesler a slip for his weekly pay and did not see him afterthat.Hesler testified that he took his pay slip to Ritchey, who wrote the word"fired" on it.Hesler demonstrated at the hearing that he could not read orwrite well enough to recognize the word "tired "On the foregoing evidence theundersigned credits Ivey's testimony that he did not discharge Hesler.Accord-ingly, it is found that the Respondent did not discriminate in regard to the hireand tenure of employment of William Hesler.IVTHE EFFECT OF THE UNFAIR LAROR PRACTICES UPON COMMERCEThe activities of the Respondent found in Section III, above, to constitute un-fair labor practices. occurs ing in connection with the operations of the Respondentdescribed in Section I, above, have a close, intimate, and substantial relationto trade, traffic, and commerce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the free flow of commerceV.THE REMEDYSince it has been found that the Respondent has engaged in certain unfairlabor practices, it will be recommended that it cease and desist therefrom andtake certain affirmative action designed to effectuate the policies of the Act. Ithas been found that the Respondent has violated the Act by the statements of itssupervisor, Smith, to William and James Goddard and by discharging certainemployees because of their union membership and activity.Upon the entire iecord the undersigned infers and finds that the Respondent,by its foregoing coercive conduct, especially by the discriminatory discharges,has displayed an attitude of opposition generally to the purposes of the Act.Because of the Respondent's unlawful conduct and the underlying purposes mani-fested thereby, the undersigned is convinced and finds that the unfair labor prac-tices which it has committed ale persuasively related to the unfair labor prac-tices proscribed by the Act and that the danger of the commission in the futureof any or all the unfair labor practices listed in the Act is to be anticipatedfrom the Respondent's conduct in the pastThe preventive pinpos's of the Actwill be thwai ted unless the remedy is coextensive with the threatItwilltherefore be recommended that the Respondent cease and desist not only fromthe unfair labor practices herein found but also from in any other manner inter-fering with, restraining, or coercing its employees in the exercise of the rightsguaianteed in Section 7 of the Act.Since it has been found that the Respondent discriminated in regard to thehire and tenure of employment of Jim Green, William Goddard, Calvin Phil-pot, Jenora Philpot, Maxine Philpot, and Doyle Powell, it will be recommendedthat the Respondent offer to each of them immediate and full reinstatement to hisformer or substantially equivalent position 40 without prejudice to his seniority andother rights and privileges.It will further be recommended that the Respondentmake each of said persons whole by paying to each an amount equal to that which49 In accordance with the Board's consistent interpretation of the term,the expression"former or substantially equivalent position"is intended to mean "former position wher-ever possible,but if such position is no longer in existence,then to a substantially equiva-lent position"SeeMatter of The Chase National Bank of New York, San Juan,PuertoRico, Branch,65 N. L R B. 827. 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe normally would have earned as wages from the date of the discriminationagainst him to the date of the offer of reinstatement, less his net earnings 60during said period.Even if it were conceded for the sake of argument that the discharge of Jenoraand Maxine Philpot did not have a tendency to discourage union activity, the con-sequences of the unfair labor practices against Calvin Philpot would not beremedied nor the policies of the Act effectuated unless the situation which existedprior to the commission of the unfair labor acts is restoredTo accomplish thisitwill be essential that Jenora and Maxine Philpot as well as Calvin be offeredreinstatement and made whole for any loss of pay they may have suffered asa consequence of the Respondent's unfair labor practice against Calvin.Upon the basis of the foregoing findings of fact and upon the entire recordin the case, the undersigned makes the following :CONCLUSIONS OF LAw1.Textile Workers Union of America, affiliated with the Congress of IndustrialOrganizations, is a labor organization within the meaning of Section 2 (5) ofthe Act.2By discriminating in regard to the hire and tenure of employment of JimGreen,William Goddard, Calvin Philpot, Jenora Philpot, Maxine Philpot, andDoyle Powell, thereby discouraging membership in a labor organization, theRespondent has engaged in and is engaging in unfair practices within the mean-ing of Section 8 (3) of the Act.3.By interfering with, restraining, and coercing its employees in the exer-cise of the rights guaranteed in Section 7 of the Act, the Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8 (1)of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.5.The Respondent has not discriminated in regard to the hire and tenure ofemployment of Jessie Forrister, Early Rogers, Jessie Mullinax, or WilliamHesler.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theundersigned recommends that the Respondent,CedartownYarn Mills,Inc., itsofficers, agents,successors,and assigns shall:1.Cease and desist from :(a)Discouraging membership in Textile Workers Union of America,C. I. 0.,or any other labor organization of its employees,by discharging or refusing toreinstate any of its employees or in any other manner discriminating in regardto the hire and tenure of employment or any term or condition of employmentof any of its employees ;(b) In any other manner interfering with, restraining,or coercing its em-ployees in the exercise of the right to self-organization,to form labor organi-zations, to join or assist Textile Workers Union of America,C. I 0., or anyother labor organization,to bargain collectively through representatives of theirown choosing,and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection as guaranteed in Section 7 of theAct.' 50 SeeMatter of Crossett Lumber Company,8N L. R. B 440 CEDARTOWN YARN MILLS, INC.5992.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Offer to Jim Green, William Goddard, Calvin Philpot, Jenora Philpot,Maxine Philpot, and Doyle Powell, immediate and full reinstatement each to hisformer or substantially equivalent position" without prejudice to his seniorityand other rights and privileges;(b)Make whole each of the aforesaid persons for any loss of pay he-mayhave suffered by reason of the Respondent's discrimination against him by pay-ment to each of a sum of money equal to the amount he would normally haveearned as wages from the date of his discharge to the date of the Respondent'soffer of reinstatement, less his net earnings 62 during said period ;(c)Post immediately at its plant in Cedartown, Georgia, copies of the noticeattached hereto and marked "Appendix A."Copies of said notice, to be furnishedby the Regional Director for the Tenth Region (Atlanta, Georgia), shall, afterbeing duly signed by the Respondent's representative, be posted immediatelyupon receipt thereof arxl maintained by it for sixty (60) consecutive days there-after, in conspicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered by any other material ;(d)Notify the Regional Director for the Tenth Region (Atlanta, Georgia), inwriting within ten (10) days from the date of the receipt of this IntermediateReport of what steps the Respondent has taken to comply herewith.It is further recommended that, unless on or before ten (10) days from thedate of the receipt of this Intermediate Report, the Respondent notifies the saidRegional Director in writing that it will comply with the said recommendations,the National Labor Relations Board issue an order requiring the Respondent totake the action aforesaid.It is further recommended that the complaint be dismissed as to Jessie For-rister, Early Rogers, Jessie Mullinax, and William Hesler.As provided in Section 203.39 of the Rules and Regulations of the NationalLabor Relations Board, Series 4, effective September 11, 1946, any party orcounsel for the Board may, within fifteen (15) days from the date of service ofthe order transferring the case to the Board, pursuant to Section 203.38 of.said Rules and Regulations, file with the Board, Rochambeau Building, Wash-ington 25, D Q, an original and four copies of a statement in writing settingforth such exceptions to the Intermediate Report or to any other part of therecord or proceeding (including rulings upon all motions or objections) as herelies upon, together with the original and four copies of a brief in supportthereof ; and any party or counsel for the Board may, within the same period,file an original and four copies of a brief in support of the Intermediate Report.Immediately upon the filing of such statement of exceptions and/or briefs,the party or counsel for the Board filing the same shall serve a copy thereofupon each of the other parties and shall file a copy with the Regional Director.Proof of service on the other parties of all papers filed with the Board shall bepromptly made as required by Section 203.65. As further provided in saidSection 203 39, should any party desire permission to argue orally before the81See footnote 49,supra.52 See footnote 50,supra0 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard, request therefor must be made in writing to the Board within ten (10)days from the date of service of the order transferring the case to the Board.JAMES R HEMINGWAY,Trial Exaniner.Dated April 8, 1947.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT in any manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labor or-ganizations, to join or assist TEXTILE WORKERS UNION OF AMERICA, CIO,or any other labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in concerted activities forthe purpose of collective bargaining or other mutual aid or protection.WFI WILL OIFER to the employees named below immediate and full rein-statement to their former or substantially equivalent positions withoutprejudice to any seniority or other rights and privileges previously enjoyed,and make them whole for any loss of pay suffered as a result of thediscrimination.9Jim GreenJenora PhilpotWilliam GoddardMaxine PliilpotCalvin PhilpotDoyle PowellAll our employees are free to become or remain members of the above-namedunion or any other labor organization.We will not discriminate in regard tohire or tenure of employment or any term or condition of employment againstany employee because of membership in or activity on behalf of any suchlabor organization.CEDARTOWN YARN MILLS, INC.,Employer.Dated------------------------By ----------------------------------(Representative)(Title)NOTE : Any of the above-named employees presently serving in the armed forcesof the united States will be offered full reinstatement upon application in ac-cordance with the Selective Service Act after discharge from the armed forces.This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.I